Citation Nr: 1413963	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  11-15 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for degenerative joint disease (DJD) of the bilateral knees.

4.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)
ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1966 to October 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In November 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video teleconference.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The competent and credible evidence shows that the Veteran has current hemorrhoids that were incurred in service.

2.  The competent medical evidence does not establish the presence of bilateral hearing loss recognized as a disability for VA purposes.

3.  No disease or chronic symptoms of arthritis of the bilateral knees were manifested during service. 

4.  The Veteran did not continuously manifest symptoms of arthritis of the bilateral knees in the years after service. 

5.  Arthritis of the bilateral knees was not manifested to a degree of ten percent within one year of service separation. 

6.  The Veteran's arthritis of the bilateral knees is not caused by any in-service event and is not related to active service. 

7.  Bilateral pes planus is a congenital defect, and was not worsened in service by a superimposed disease or injury.


CONCLUSIONS OF LAW

1.  Hemorrhoids were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for bilateral hearing loss are not met.            38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).

3.  The criteria for service connection for arthritis of the bilateral knees have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 4.9 (2013).

4.  The criteria for service connection for bilateral pes planus are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the VCAA duty to notify initially was satisfied by way of pre-adjudicatory letters the RO sent to the Veteran in March and May 2009.  These letters informed of the evidence required to substantiate the claims and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claims.

VA also has a duty to assist a veteran in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and the Veteran's statements. 

The Veteran underwent VA examinations in July 2009 to ascertain the nature and etiology of any currently diagnosed hearing loss, DJD of the bilateral knees, and bilateral pes planus.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The July 2009 VA examination is adequate because it was performed by a medical professional, and was based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4). 

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski,    3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The most fundamental requirement for any claim for service connection is current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  

Service connection may also be granted for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002).  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306 (2011). 

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that continued thereafter - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).

For defects, infirmities, or disorders not noted when the veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both preexisted and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Also significant to this analysis is that congenital or developmental defects are not diseases or injuries as such within the meaning of applicable law, and are not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997) (and cases cited therein); see also VAOPGCPREC 82-90 (July 18, 1990), 
55 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985), which in essence held that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin must, by its very nature, have pre-existed a claimant's military service). 

However, the VA General Counsel has further noted that if, during service, superimposed disease or injury occurs, service connection may be warranted for the resultant disability.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)); VAOPGCPREC 67-90 (July 18, 1990) (published at 55 Fed. Reg. 43,253 (1990)).

The law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system and arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be show, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Veteran's claimed bilateral hearing loss is an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); however, as discussed below, the Veteran does not meet the criteria for VA compensation purposes.  Therefore, 38 C.F.R. § 3.303(b) does not apply to the hearing loss claim.  Arthritis is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies to the service connection claim for DJD of the bilateral knees.  Walker, 708 F.3d 1331.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  Pes planus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) and will be adjudicated using the general principles of service connection.  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Hemorrhoids

The Veteran contends that currently diagnosed hemorrhoids were incurred in service.  He stated in the November 2012 hearing that he currently has hemorrhoids, and has experienced hemorrhoids since his diagnosis in service.  He contends that he treats the condition with an over-the-counter topical ointment.

A June 1969 service treatment record shows a diagnosis of hemorrhoids.  A September 1996 private treatment record shows that the Veteran had hemorrhoids.  The Veteran was not afforded a VA examination in conjunction with his claim for service connection for hemorrhoids.

After a full review of the record and resolving any doubt in the Veteran's favor, the Board concludes that service connection for hemorrhoids is warranted.  The Board finds that the Veteran's assertions of the onset and treatment for hemorrhoids in service is credible, and is corroborated by the June 1969 service treatment record.  Additionally, the Board finds competent and credible the Veteran's assertions in the November 2012 Board hearing that he continues to experience hemorrhoids, which he treats with an over-the-counter ointment.  See Layno, 6 Vet. App. 465, 470.  Therefore, service connection for hemorrhoids is warranted.

Service Connection for Hearing Loss

The Veteran contends that he has hearing loss as a result of hazardous noise exposure in service.  The evidence shows that, while serving in the Navy, he was exposed to noise from firing guns monthly, sometimes for two to three days straight.  At the November 2012 Board hearing, the Veteran asserted that he was told that he had hearing loss at his October 1969 report of medical examination at separation from service.  The Veteran is currently service-connected for tinnitus, rated at 10 percent disabling.  

The Veteran's lay statements regarding acoustic trauma are competent and credible.  Resolving reasonable doubt in favor of the Veteran, the Board finds that he was exposed to the reported acoustic trauma in service.  

The Veteran does not have a currently diagnosed bilateral hearing loss disability for VA compensation purposes.  The Veteran was afforded a July 2009 VA audiology examination.  Speech recognition scores were 98 in the right ear and 96 in the left ear.  Pure tone thresholds, measured in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
10
15
25
LEFT
15
15
10
15
25

The VA examiner noted that the Veteran has normal hearing from 250-8000 Hertz.  The VA examiner noted the Veteran's assertion that he was told that he had hearing loss at his separation from service examination; however, the VA examiner explained that the hearing test at the entrance examination was performed using the old levels of calibration, while the hearing test at the separation examination was performed using the current calibration levels.  Correcting the difference between the two calibration levels, the VA examiner explained that no threshold shift occurred between entrance and separation.

The clinical results reported do not meet the requirements for a hearing loss disability in either ear, as set out in VA regulations at 38 C.F.R. § 3.385. Specifically, none of the thresholds in any of the frequencies between 500 and 4000 Hertz is 40 decibels or greater; there are not at least three frequencies between 500 and 4000 Hertz that are 26 decibels or greater; and, speech recognition scores are not less than 94. 

Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A.     § 1110.  In this case, where the evidence shows no current hearing loss disability (see 38 C.F.R. § 3.385) upon which to predicate a grant of service connection at any time during the claim period, there can be no valid claim for that benefit.  See Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. 223, 225. 

The Veteran is competent to report symptoms of hearing loss that he may have experienced at any time.  See Layno, 6 Vet. App. 465, 470.  As a layperson, however, he is not competent to diagnose a bilateral hearing loss disability, because hearing loss is identified by objective and specific audiometric and speech recognition testing.  Jandreau, 492 F.3d 1372, 1377.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107;          38 C.F.R. § 3.102.
Service Connection for DJD of the Bilateral Knees

The Veteran contends that currently diagnosed DJD of the bilateral knees is related to knee pain that he experienced during active duty service.  In the November 2012 Board hearing, the Veteran's representative asserted that, because ship board doctors typically do not make diagnoses, the absence of any diagnosis for knee problems while the Veteran was serving aboard a ship during active service should not be considered as evidence against the claim.  The Veteran has not alleged that he sustained any specific knee trauma in service.

The Board finds that no disease or chronic symptoms of arthritis of the bilateral knees were manifested during service.  Service treatment records dated January and February 1966 show that the Veteran went to sick call complaining of sore knees.  A June 1968 service treatment record shows complaints of pain in both knees.  No diagnosis or treatment plan was recorded.  The Veteran's October 1969 report of medical examination at separation from service shows no complaints, treatment, or diagnoses of any knee problems.  

The Veteran was afforded a July 2009 VA knee examination.  The VA examiner diagnosed DJD of the bilateral knees, and concluded that the current mild degenerative changes did not manifest in service.  The examiner explained that there is no evidence of knee trauma in service and no evidence of a chronic knee condition following separation from service; rather, the etiology of the Veteran's knee condition is related to the aging process, and the Veteran's genetic predisposition to osteoarthritis, or DJD.  

The Board finds that the Veteran did not continuously manifest symptoms of arthritis of the bilateral knees in the years after service.  As indicated above, the Veteran submitted treatment records from the Kelsey-Seybold clinic dated between December 1969 to 2005.  A December 1969 entry noted that the Veteran reported that he considered his health good.  He reported sinus problems but it was noted otherwise essentially negative.  No complaints or diagnosis related to the knees were noted.  Those records also include a May 1992 radiology record that shows that the Veteran reported a history of pain but that record did not note a date of reported onset of pain.  No significant radiographic abnormalities were found.  A September 1996 treatment record shows that the Veteran complained of arthritis in his knees.  As noted, the July 2009 VA examiner determined that the Veteran's age-related DJD of the bilateral knees did not manifest until several years after service separation.  The Board finds that the weight of the evidence does not demonstrate that symptoms of a bilateral knee condition have been continuous since service.  The December 1969 private treatment record did not show complaints related to the knees and while the May 1992 and September 2006 private treatments records noted complaints of knee pain and arthritis of the knee, no report of onset was noted. 

The Board has considered the Veteran's statements that his current arthritis of the bilateral knees is related to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, an opinion as to the onset and continuity of a knee disability as complex as arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The medical and lay evidence of record shows that symptoms of arthritis of the bilateral knees were not continuous since service separation, but rather did not manifest until years after service.  The Board further finds that arthritis of the bilateral knees was not manifested to a degree of ten percent within one year of service separation.  In reaching this conclusion, the Board does not rely on the absence of any in-service diagnosis; rather, the Board relies on the affirmative evidence of record, which including evidence showing that the Veteran's knees were normal in 1992, over 20 years after service separation.  For the reasons stated above, presumptive service connection pursuant to 38 C.F.R. § 3.309(a) for a chronic disease manifested to 10 percent within one year from service separation is not warranted.

The Board finds that the Veteran's arthritis of the bilateral knees is not caused by any in-service event and is not related to active service.  There is no evidence of record which medically relates the arthritis of the bilateral knees to active service.  The Veteran himself has attempted to relate his current knee disability to his active service.  As noted, the Veteran, as a lay person, is competent to describe observable symptoms such as pain, but he is not competent to provide and opinion as to the etiology of his knee disability as the diagnosis of a knee condition, including arthriti,s requires medical expertise which the Veteran is not shown to have.  See Kahana, 24 Vet. App. at 435; Jandreau, 
492 F.3d at 1377 n.4.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the arthritis of the bilateral knees did not manifest in service or to a compensable degree within one year of service separation and is not otherwise related to active service. The Board finds the weight of the competent and credible evidence shows that the Veteran did not have chronic symptoms of a bilateral knee disability in service or continuous symptoms after service. 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for arthritis of the bilateral knees, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Bilateral Pes Planus

The Veteran contends that he has bilateral pes planus as a result of his active duty service.  In the November 2012 Board hearing, the Veteran alleged that he went to sick call 10 or 12 times complaining of foot pain, and was treated with arch supports and over-the-counter pain medication.  The Veteran asserted that his foot pain worsened during service, but also stated in the November 2012 Board hearing that the foot pain lessened after boot camp.  He does not contend that he sustained any specific injury to the feet during service.

The Board finds that the Veteran's bilateral pes planus is a congenital defect, which was not worsened in service by a superimposed disease or injury.  The December 1965 enlistment examination noted asymptomatic pes planus.  A February 1966 service treatment record notes that the Veteran has falling arches.  Contrary to the Veteran's assertions, these are the only service treatment records showing complaints of foot pain or flat feet.  The October 1969 report of medical examination at separation from service revealed that the Veteran had a normal evaluation of the feet.  

At the July 2009 VA foot examination, the examiner diagnosed bilateral pes planus, and determined that the condition was not aggravated beyond its natural progression by service.  The VA examiner explained that the Veteran's particular case of bilateral pes planus is congenital, and therefore pre-existed service.  As noted above, congenital defects are not diseases or injuries as such within the meaning of applicable law, and are not subject to service connection.  In Winn v. Brown, 8 Vet. App. 510, 516 (1996), the Court found that a congenital personality disorder was not a disease or injury to which the presumption of soundness could apply. 

The Court reasoned that "[i]t would be anomalous in the extreme to expand 'disabilities' to include non-disease or non-injury entitles such as congenital defects, and then allow their existence to be rebutted only by evidence of disease or injury when a congenital defect is neither a disease nor an injury."  Id. at 516; see also VAOPGCPREC 82-90 (July 18, 1990); 55 Fed. Reg. 45,711 (1990) (a reissue of a General Counsel Opinion 01-85 (March 5, 1985), which in essence held that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin must, by its very nature, have pre-existed a claimant's military service).

In this case, the Veteran had congenital pes planus when he entered service and it is not a disease or injury to which the presumption of soundness applies.  Similarly, because it is a congenital defect, it is not subject to aggravation as a defect is defined as structural or inherent abnormalities or conditions which are more or less stationary in nature.  Therefore, as a congenital defect, it is not subject to service connection.  On this basis, the appeal is denied.

While congenital defects are not subject to service connection, the exception is if, during service, superimposed disease or injury occurs, service connection may be warranted for the resultant disability.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)); VAOPGCPREC 67-90 (July 18, 1990) (published at 55 Fed. Reg. 43,253 (1990)).

The Board finds that the weight of the lay and medical evidence does not demonstrate that there superimposed disease or injury in service which would support a grant of service connection  The Board has considered the Veteran's statements as to in-service complaints of foot pain.  While he has asserted that he went to sick call 10 or 12 times to treat foot pain, such treatment is not shown in the contemporaneous service treatment records.  At the time of the service separation examination a normal evaluation of the foot was shown.  The Board finds that the contemporaneous evidence in the service treatment records outweigh the Veteran's assertion of going to sick call 10 or 12 times and that assertion is not credible.  The July 2009 VA examination report shows that the examiner reviewed the claims file, took a history from the Veteran and determined that there was no superimposed condition on the congenital pes planus.  The Veteran is not competent to provide a medical opinion, as noted above.  Therefore, the Board finds the July 2009 VA examination report and opinion is probative and competent and outweighs the Veteran's contention regarding the claimed pes planus.   As such, the Board finds that service connection is not warranted.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.



	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for hemorrhoids is granted.

Service connection for bilateral hearing loss is denied.

Service connection for DJD of the bilateral knees is denied.

Service connection for bilateral pes planus is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


